Judge Orr
concurring in part, dissenting in part.
I concur in the majority’s conclusion that the trial court erroneously submitted the issue of plaintiffs contributory negligence to the jury; I respectfully dissent, however, from the majority’s decision to remand this case for a new trial only on the issue of damages, as I believe that the only remedy available to plaintiff is a new trial on all the issues. On all other issues raised by this appeal, I concur. See Powell v. Shull, 58 N.C. App. 68, 293 S.E.2d 259, disc. review denied, 306 N.C. 743, 295 S.E.2d 479 (1982) (where trial court erred in submitting issue of contributory negligence to the jury, plaintiff was entitled to a new trial on all issues).